Citation Nr: 0503516	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-20 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the veteran's son is entitled to recognition as a 
helpless child of the veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The appellant is the custodian of the veteran's son.  The 
veteran, who had active service from September 1971 to May 
1975, died in December 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Baltimore, Maryland, 
Regional Office (RO), which determined that the veteran's son 
was not entitled to recognition as a helpless child on the 
basis of permanent incapacity for self-support.  The 
appellant perfected a timely appeal of this determination in 
June 2003 after a statement of the case (SOC) was issued in 
May 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant, the mother and custodian of the veteran's son, 
contends that the veteran's son is entitled to recognition as 
a "child" of the veteran on the basis of permanent incapacity 
for self-support prior to reaching the age of 18 years.  The 
child has been recognized as the veteran's son for many 
years, and was granted Dependency and Indemnity Compensation 
(DIC) benefits following the death of the veteran.  He was 
born in August 1984.

In order to be recognized as a "helpless child," a child must 
be shown to be permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years.  38 C.F.R. § 3.356 (2004).  A 
preliminary review of the claims file shows that prior to his 
18th birthday, the veteran's son was hospitalized at a 
residential psychiatric treatment center.  Several 
psychiatric diagnoses were assigned.  More recently, the 
veteran's son has been treated on an ongoing basis for his 
psychiatric disorders as an outpatient.  

A May 2002 treatment note, the most recent clinical record 
reflecting medications prescribed, reflects that the 
veteran's son was taking Lithium and Zoloft.  July 2003 and 
March 2004 private medical statements reflect that the 
veteran's son has severe psychiatric difficulties, requires 
further treatment, has been unable to participate in 
activities outside the home, and is unable to hold a job.  
However, neither of these private medical statements provides 
an opinion as to the likelihood that the veteran's son is 
permanently incapable of self-support, or whether he will 
ever be able to obtain and retain gainful employment.  See 
38 C.F.R. § 3.57.  Further factual development to obtain 
medical opinion relevant to the factors set forth in the 
regulation governing the claim is required.  

Notes of the residential treatment of the veteran's son in 
2002 reflect that he was studying general math, reading, 
world history, and biology.  However, these treatment notes 
do not reflect what grade level the veteran progressed to in 
these subjects.  A February 2000 private clinical evaluation 
reflects that, at age 14, the veteran was able to read at a 
1st grade level and do math at a 3rd grade level.  Further 
factual development, to include obtaining objective evidence 
as to the veteran's industrial capacity, including 
psychometric examination to determine his IQ, if necessary to 
adjudicate the claim, is required.

At a personal hearing conducted in August 2003, the appellant 
testified that the veteran's son was unable to help care for 
himself, played with his toys like a young child, was unable 
to concentrate or follow directions, was argumentative, and 
was manic or depressive at various times.  She testified that 
he "barely" able to read.  She testified that he was 
attending a "special" school in Baltimore that she 
anticipated he would attend until age 21.  Records from that 
school relevant to the industrial capability of the veteran's 
son should be obtained.

The appellant testified that the veteran's son received 
Social Security Administration (SSA) disability benefits.  
The record verifies that the veteran's son was awarded SSA 
disability benefits.  Efforts to obtain the medical records 
related to SSA's determination and the decision document 
should be made.

Any additional actions which may be required as a result of 
changes in interpretation of the VCAA which may be issued 
after the date of this Board decision should also be 
completed.  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Accordingly, the appeal is REMANDED for the following 
actions:

1.  Advise the appellant that it is her 
responsibility to identify any evidence, 
of any type she wants VA to attempt to 
obtain.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  If there are any 
additional documents, reports, or types 
of records which might substantiate her 
claim on behalf of the veteran's son, she 
should identify such records.  In any 
event, the appellant should be 
specifically asked to provide any 
evidence in her possession or to identify 
any evidence that might be obtained that 
might substantiate the claim on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The appellant should identify the 
current medical, psychiatric, and 
educational providers for the veteran's 
son and provide addresses and appropriate 
(beginning and ending) dates of medical 
treatment or education records that may 
be available, provide releases as 
necessary for VA to obtain records of the 
psychiatric status of the veteran's son 
prior to the time he turned 18, and 
clinical and educational records since he 
turned 18.  

3.  Obtain from the SSA copies of any 
records pertinent to the claim for SSA 
disability benefits for the veteran's son 
as well as the medical records relied 
upon in adjudicating the claim.

4.  The appellant should be requested to 
identify the educational program the 
veteran's son most recently attended.  
That facility should then be contacted 
and asked to furnish records of the 
educational achievement of the veteran's 
son in that program.  

5.  The appellant should be afforded the 
opportunity to obtain private clinical 
opinion as to whether the veteran's son 
is permanently incapable of self-support 
and, if so, whether that incapacity was 
present at age 18.  

6.  If the appellant is unable to obtain 
a clinical opinion which addresses the 
criteria set forth in the regulation as 
to permanent incapacity for self-support, 
the veteran's son should be scheduled for 
VA examination, including psychiatric 
examination and medical examination, for 
the purpose of ascertaining whether he is 
incapable of self-support and, if so, 
when he became so.  The claims file 
should be made available to and pertinent 
documents therein should be reviewed by 
each examiner in connection with any 
examination.  Any indicated tests, 
including psychometric testing, IQ 
testing, or any similar testing, should 
be accomplished.  

Each examiner should be asked to provide 
a current clinical diagnosis, state 
whether the disorder resulting in that 
diagnosis was present when the veteran 
attained age 18, and state what 
employment limitations would have 
resulted from that diagnosis at age 18 
and currently result.  Each examiner 
should provide an opinion as to whether 
the veteran's son is permanently 
incapable of self-support and, if so, 
when that incapacity started.  If the 
veteran's son is capable of self-support, 
the examiner should describe the evidence 
that establishes that the veteran's son 
is capable of self-support and what 
industrial or employment abilities are 
present.  

7.  Thereafter, the RO should take such 
additional development action as it deems 
proper with respect to the claim.  
Following such development, the claim 
should be reviewed and readjudicated.  

8.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided with a supplemental statement of 
the case. The appropriate period of time 
should be allowed for a response. 
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

